Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment, filed 3/24/2021, that cancelled claims 2, 4, 8-9, 12, 17-18, 20-25, 27-45, 54, 58, and 62-74, and amended claim 11, is acknowledged.  Claims 1, 3, 5-7, 10-11, 13-16, 19, 26, 46-53, 55-57 and 59-61 are pending. 
Election/Restriction
This application contains claims directed to the following groups containing patentably distinct species:
-Different compounds of Tie-2 activators
-Different conditions
-Different compounds that cause agonism of a prostaglandin receptor
 The species are independent or distinct because, for example, a) the different Tie-2 activators contain species directed to compounds with thiazole bonded to alkyl groups, thiophene groups, hydroxy groups, carbamate groups, aryl groups, heterocyclic groups, alkoxy groups, amine groups, halo groups, CN, and more, b) the different conditions contain species directed to conditions that are physiologically distinct from one another with distinct symptoms and distinct etiologies, and c) the different compounds that cause agonism contain species directed toward five membered rings with alkyl chains, alkoxyalkyl chains, phenyl groups, and nitrate groups, and tricyclic compounds with and without heteroatoms, and bicyclic compounds with heteroatoms, and more; these species are not obvious variants of each other based on the current record.

a single disclosed compound of a Tie-2 activator,
a single disclosed condition, and
a single disclosed compound that cause agonism of a prostaglandin receptor,
 or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3, 46, and 51 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
A telephone call was made to Carmen Chow on 3/9/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/            Supervisory Patent Examiner, Art Unit 1622